UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4919


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RANDALL J. KEYSTONE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, District Judge. (2:18-cr-00013-JPJ-PMS-1)


Submitted: July 19, 2021                                          Decided: August 13, 2021


Before WILKINSON, MOTZ, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juval O. Scott, Federal Public Defender, Lisa Marie Lorish, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charlottesville, Virginia,
for Appellant. Thomas T. Cullen, United States Attorney, Jennifer R. Bockhorst, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randall J. Keystone appeals his convictions by a jury of two counts of knowingly

transmitting a true threat in interstate commerce, in violation of 18 U.S.C. § 875(c), and

his sentence of 120 months. He argues that the indictment was multiplicitous, that there

was insufficient evidence to support his convictions, and that his sentence is procedurally

and substantively unreasonable. We affirm.

       Keystone argues that his multiple convictions violate the Double Jeopardy Clause

of the Fifth Amendment. An indictment is multiplicitous if it charges “a single offense . . .

in multiple . . . counts.” United States v. Thomas, 669 F.3d 421, 425 (4th Cir. 2012)

(internal quotation marks omitted).       The Double Jeopardy Clause “prohibits the

government from subjecting a person to multiple punishments for the same offense,”

United States v. Schnittker, 807 F.3d 77, 81 (4th Cir. 2015) (internal quotation marks

omitted), “not for the same conduct or actions,” Gamble v. United States, 139 S. Ct. 1960,

1965 (2019) (internal quotation marks omitted). “It is well-settled that a defendant may be

charged and prosecuted for the same statutory offense multiple times when each

prosecution is based on discre[te] acts that each constitute a crime.” United States v.

Goodine, 400 F.3d 202, 208 (4th Cir. 2005). With these standards in mind, we have

reviewed the record on appeal and find no reversible error in the district court’s denial of

Keystone’s motion to dismiss the indictment on double jeopardy grounds. See United

States v. Hosford, 843 F.3d 161, 163 (4th Cir. 2016) (stating standard of review).

       Next, Keystone argues that the letters he mailed to the former state court prosecutor

cannot be considered true threats because they were hypothetical and did not evidence that

                                             2
violence was likely or imminent. “We review the denial of a motion for judgment of

acquittal de novo.” United States v. Savage, 885 F.3d 212, 219 (4th Cir. 2018). In

assessing the sufficiency of the evidence, we determine whether there is substantial

evidence to support the convictions, “viewing the evidence in the light most favorable to

the [G]overnment.” Id. (internal quotation marks omitted). “Substantial evidence is

evidence that a reasonable finder of fact could accept as adequate and sufficient to support

a conclusion of a defendant’s guilt beyond a reasonable doubt.”             United States v.

Rodriguez-Soriano, 931 F.3d 281, 286 (4th Cir. 2019) (brackets and internal quotation

marks omitted). “A defendant who brings a sufficiency challenge bears a heavy burden,

as appellate reversal on grounds of insufficient evidence is confined to cases where the

prosecution’s failure is clear.” Savage, 885 F.3d at 219 (internal quotation marks omitted).

       To convict a defendant of violating 18 U.S.C. § 875(c), the Government must

establish “(1) that the defendant knowingly transmitted a communication in interstate . . .

commerce; (2) that the defendant subjectively intended the communication as a threat; and

(3) that the content of the communication contained a true threat to . . . injure.”

United States v. White, 810 F.3d 212, 220-21 (4th Cir. 2016) (internal quotation marks

omitted). “The speaker need not actually intend to carry out the threat” because “a

prohibition on true threats protects individuals from the fear of violence and from the

disruption that fear engenders, in addition to protecting people from the possibility that the

threatened violence will occur.” Virginia v. Black, 538 U.S. 343, 359-60 (2003) (brackets

and internal quotation marks omitted).       Thus, a true threat is distinguishable from

unprotected categories of speech like fighting words or words that are “directed to inciting

                                              3
or producing imminent lawless action and [are] likely to incite or produce such action.” Id.

at 359 (internal quotation marks omitted).

       Our review of the record leads us to conclude that sufficient evidence supports the

jury’s verdict.   Keystone argues that, in order to convict him under § 875(c), the

Government was required to show that violence was likely and/or imminent. But his

argument is squarely foreclosed by the Supreme Court’s decision in Black.

       Finally, Keystone argues that his 120-month sentence, which is above the

Sentencing Guidelines range established by the district court, is procedurally and

substantively unreasonable. We review a sentence, “whether inside, just outside, or

significantly outside the Guidelines range[,] under a deferential abuse-of-discretion

standard.”   Gall v. United States, 552 U.S. 38, 41 (2007).           This review requires

consideration of both the procedural and substantive reasonableness of the sentence. Id. at

51. In determining procedural reasonableness, we consider whether the district court

properly calculated the defendant’s advisory Guidelines range, considered the 18 U.S.C.

§ 3553(a) factors, analyzed any arguments presented by the parties, and sufficiently

explained the selected sentence. Id. at 49-51.

       Here, the district court correctly calculated the Guidelines range but varied upward

based on its review of the § 3553(a) factors, particularly the need to protect the public from

future crimes. * Keystone complains that the district court speculated about his motivations


       *
         Contrary to Keystone’s assertion on appeal, the protections of Fed. R. Crim. P.
32(h) do not extend to the upward variant sentence imposed by the district court.
See Irizarry v. United States, 553 U.S. 708, 716 (2008).

                                              4
and future conduct, but, in sentencing defendants, district courts must consider the need for

the imposed sentence “to protect the public from further crimes of the defendant.”

18 U.S.C. § 3553(a)(2)(C). The district court did just that by evaluating Keystone’s risk

of recidivism in light of his criminal history and lack of understanding of the seriousness

of his repeated conduct of sending threatening letters. Although Keystone asserts that the

district court relied on victim impact that was not in the record, his assertion is belied by

the trial testimony of the victims. We therefore conclude that Keystone’s sentence is

procedurally reasonable.

       If, as here, a sentence is free of “significant procedural error,” we review it for

substantive reasonableness, “tak[ing] into account the totality of the circumstances.” Gall,

552 U.S. at 51. “In reviewing a variant sentence, we consider whether the sentencing court

acted reasonably both with respect to its decision to impose such a sentence and with

respect to the extent of the divergence from the sentencing range.” United States v.

Washington, 743 F.3d 938, 944 (4th Cir. 2014) (internal quotation marks omitted). “We

will vacate such [a] sentence if its stated reasoning is inadequate or if it relies on improper

factors.” United States v. Bolton, 858 F.3d 905, 915 (4th Cir. 2017). “While a district

court’s explanation for the sentence must support the degree of the variance, it need not

find extraordinary circumstances to justify a deviation from the Guidelines.” United States

v. Spencer, 848 F.3d 324, 327 (4th Cir. 2017) (citation and internal quotation marks

omitted). Because our review is ultimately for an abuse of discretion, we accord “due

deference to the district court’s decision that the § 3553(a) factors, on a whole, justify the

extent of the variance.” United States v. Zuk, 874 F.3d 398, 409 (4th Cir. 2017) (internal

                                              5
quotation marks omitted). Even if “we might reasonably conclude that a different sentence

is appropriate, that conclusion, standing alone, is an insufficient basis to vacate the district

court’s chosen sentence.” Id. (alterations and internal quotation marks omitted).

       Our review of the record confirms that Keystone’s sentence is substantively

reasonable. The district court provided a thorough discussion of the § 3553(a) factors and

concluded that, in light of Keystone’s history of threatening communications, an above-

Guidelines sentence was necessary to protect the public from future crimes. We defer to

the district court’s determination that the § 3553(a) factors, taken as a whole, justified

Keystone’s sentence.

       Accordingly, we affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                               6